Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Albert Tapolo Kembo, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s denial of adjustment of status and voluntary departure as a matter of discretion. We have considered Kembo’s arguments, and find that we are without jurisdiction to review the Board’s affirmance of these discretionary determinations. See 8 U.S.C. § 1252(a)(2)(B) (2006); see also 8 U.S.C. § 1229c(f) (2006). We accordingly dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.